             Case 1:18-cv-02619 Document 1 Filed 11/13/18 Page 1 of 7



 THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                         CIVIL DIVISION


ELLIS POLLARD                          )
4205 RUSSELL AVENUE                    )
MOUNT RAINER MD20712                    )
                                         )            CA
                                         )
                                         )
Vs                                       )
                                          )
                                          )
THE DISTRICT OF COLUMBIA                  )
A MUNICIPAL CORPORATION                    )
441 4TH Street, NW                         )
Washington DC 20001                        )
                                           )
                                           )
SERVE: MAYOR OF DISTRICT OF COLUMIBA C/O )
DISTRICT OF COLUMBIA                        )
1350 PENNSYLVANIA AVENUE, NW                )
WASHINGTON, DC 20004                       )
                                           )
&                                          )
OFFICE OF ATTORNEY GENERAL C/O             )
DISTRICT OF COLUMBIA                      )
441 4TH STREET, NW                         )
WASHINGTON, DC 20001                       )




                                       COMPLAINT



  1. Jurisdiction of this court is based on DC Code & Title VII of the Civil Rights Act

     of 1964 and DC Code 2.1402.11, Section 102 & 103 of the Civil Rights Act of

     1991,

  2. Ellis Pollard is an adult citizen of Maryland and an employee of the District of

     Columbia Fire Department (hereinafter the District). He is also of the Muslim
         Case 1:18-cv-02619 Document 1 Filed 11/13/18 Page 2 of 7



   faith and has been since 2012. The Muslim religion is a bonafide faith and is

   an organized religion recognized in the United States and several other

   countries. The plaintiff’s employer and superiors of said employment are

   aware of the Plaintiff’s religious belief.

3. The District of Columbia is a municipal corporation authorized to do business

   and doing business as a dc municipality at all times relevant thereto. The

   defendant District operates an emergency and fire services in the District of

   Columbia at all times relevant thereto and has over 5,000 employees. The

   plaintiff resides in the State of Maryland and the Defendant is in the District of

   Columbia municipal corporation as previously noted.

4. The District is responsible for the conduct of its employee within the scope of

   its employment under the doctrine of respondeat superior. The District has

   duty to control the work and conduct of the employee herein and did so

   exercise such control of the employees herein. All said employees herein were

   acting within the scope of their employment as supervisor for the District at

   all times relevant hereto.

5. The District hired the plaintiff on October 2003 as a cadet fire fighter.

   Thereafter, the plaintiff was a probationary fire fighter in 2004. The plaintiff

   thereafter became a technician for the District, which means that he drives

   the Fire Trucks. He was originally assigned to Engine 2 but was thereafter

   assigned to Engine 30 then moved to Engine 22. The plaintiff originally filed

   an EEOC complaint against the District in 2012, when they denied him the

   right to wear his beard, the kufi which is round flat circular light head wear

   and pants above his ankle. For religious reasons, Devout Muslim wear their
           Case 1:18-cv-02619 Document 1 Filed 11/13/18 Page 3 of 7



   pants about the ankles so as not to get dirt so that they are fit for offering

   namaz. The Kufi symbolizes them as religious people or patriarch of the

   family. Muslims men wear beards because they consider it an article of faith

   to follow the ways and lifestyle of the prophets, who wore beards. None of the

   aforementioned religious practices (hereinafter religious uniform) pose a

   hardship on the defendant or threaten the safety of the plaintiff or anyone

   else.

6. The plaintiff typed up a special report asking for an accommodation due to

   religion reasons to wear his religious uniform, namely, the kufi, and the pants

   above his ankle as specified above. The District refused to accommodate the

   plaintiff although it did not pose a hardship on them. The plaintiff was

   thereafter placed on charges by the District on August 22,2012 for failure to

   comply with its policy. They asserted that the same posed a safety harm. The

   plaintiff was thereafter denied the accommodation as requested in his special

   report by the District. Accordingly, he filed an EEOC complaint. After this, his

   prayer rug which he had at work was thrown away on September 8, 2014.

   Prior thereto, on August 2014, his face mask, gloves, hood and go bag was

   stolen from him while at work. The EEO thereafter in its 2015 decision found

   that the District had discriminated against the plaintiff when they denied him

   the right to wear his religious uniform.

7. The plaintiff and the District also signed a settlement agreement regarding

   this issue with respect to the pants. A little over two years after the

   agreement and ruling Lieutenant Lorentz who is the officer assigned to Engine

   22-2 began to harass the plaintiff daily about the Kufi and Pants, namely he
      Case 1:18-cv-02619 Document 1 Filed 11/13/18 Page 4 of 7



would make comments about it being in violation of the District’s safety

policies. Lieutenant Lorentz complained and told him to remove his uniform

daily during the month of August 2017. He knew or should have known about

the plaintiff’s religious belief. Lieutenant Lorentz also expressed concerns to

the plaintiff about him being permitted to take the fit test with his beard. He

knew or should have known that the plaintiff should have been permitted

reasonable accommodations to wear his uniform and that the same did not

pose any hardship on the District. The District knew that the plaintiff is a

Muslim as the plaintiff had told them. The District refused to allow the

accommodations because of the plaintiff’s religious beliefs being in conflict

with the employer’s general requirement. After Lieutenant Lorentz constantly

complained and pressured the plaintiff to remove his religious uniform, the

plaintiff contacted Kim McDaniel the EEO personnel person on August 10,

2017 regarding the complaints by his superior regarding is Kufi, beard and

pants above the ankle. Ms. McDaniel’s      said she would look in to the same.

Another officer Wiggins told the plaintiff that his beard, kufi and pants were

out of compliance in July 2018.This officer was acting within the scope of his

employment at all times relevant thereto. He knew or should have known

about the plaintiff’s religious belief as the plaintiff informed the district about

his Muslim faith and had sought accommodations for the same. In addition,

the District knew about the same as another gentleman by the name of Hasan

Umrani had previously sued the District for failure to accommodate him for

wearing his kufi and beard for Muslim religious purposes and he won the law
         Case 1:18-cv-02619 Document 1 Filed 11/13/18 Page 5 of 7



   suit against the District, See. No1-CV-01189 Potter v District of

   Columbia.

8. Thereafter, the plaintiff took his fit test and did not pass on the first occasion

   because he inadverntly picked up the wrong mask as his had been previously

   stolen. On the next fit test, the proctor known as Willie refused to allow the

   plaintiff to use the correct mask size. The proctor, Willie, thereafter demanded

   that the plaintiff shave his face. Although, Willie knew that the plaintiff’s

   beard was for religious reasons. Moreover, the plaintiff is a technician who

   drives the fire truck. He does not go into inside of actual building when there

   is a fire. The plaintiff thereafter also overheard Willie say to his superiors we

   will get him to cut that beard off of his face, period. Not only so but the

   plaintiff was constantly subject to emails and Facebook photos and jokes

   about Muslim and pork and Muslim being affiliated with terrorism during the

   period of 2015 to date. The climate at the District was negative comments

   and jokes constantly about Muslims. This made the plaintiff’s work

   environment hostile and uncomfortable. Although, the District’s policy is that

   employees are prohibited from making comments that are discriminatory or

   derogatory on social media.

9. Upon information and belief, the District intentionally tried to cause the

   plaintiff to fail said fit test Immediately after his second complaint to the EEO

   counselor he was thereafter placed on light duty and removed from Engine 22

   and placed in the property division section. Other nonmuslims who have

   failed the fit test were never removed from their division and are still working

   without passing the fit test. The district removed the plaintiff from Engine 22
            Case 1:18-cv-02619 Document 1 Filed 11/13/18 Page 6 of 7



   in retaliation for him exercising his right to file EEOC claims and to report to

   supervisor about illegal conduct including but not limited to the filing of the

   earlier EEO complaint and the second EEO Complaint. Nonmuslim’s employee

   have not been treated to such behavior or removed because they did not pass

   the fit test. There was no legitimate business reason for the districts

   aforementioned behavior.

10.Accordingly, the plaintiff filed the instant EEOC claim. He never received any

   letters from the EEOC office. He was unaware that his assigned investigator

   had requested any additional information or that he had been given a right to

   sue letter. He learned of the same in September 18, 2018 when he went on

   line and looked at the portal for EEOC.

11.The rights to sue letter was mailed out on August 15, 2018 but the plaintiff

   did not receive a copy of the same until September 18, 2018. See attached

   letter

12.As a result of being removed from Engine 22, the plaintiff is harmed in that he

   is not permitted to work overtime and has loss substantial income on or about

   $10,000.00

13.In addition, the plaintiff has had headaches, stomach aches, stressed out

   because of the district’s now second time of blatantly discriminating against

   him because of his religious belief. The District’s behavior was wanton,

   reckless and intention and meant to cause harm to the plaintiff and the same

   did cause said harm to the plaintiff.

14.As a result of the same, the plaintiff seeks twelve million dollars in damages,

   attorney fees, cost and any and all other relief deemed proper by this Court.
        Case 1:18-cv-02619 Document 1 Filed 11/13/18 Page 7 of 7




WHEREFORE THE FOLLOWING, the plaintiff seeks the following

Twelve million dollars in compensatory damages,

Attorney fees;

Cost;

Punitive damages in the amount of seven million dollars;

Reinstatement back to Engine 22 and

any and all other relief deemed proper by this Court




                                                  /s/Clarissa Thomas Edwards

                                               Clarissa T. Edwards 434607

                                                  10 G Street, NE suite 606

                                                  Washington DC 20002

                                               PH.     202-248-5020

                                  Email:Clarissatedwards@ctedwardspc.com

                                  Counsel for the Plaintiff Ellis Pollard
